Citation Nr: 0429985	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  00-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD) 
from August 17, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, wherein the RO granted the 
veteran's claim of entitlement to service connection for PTSD 
and assigned an initial 30 percent disability rating from 
August 17, 1999.  Thereafter, in rating decisions, dated in 
April 2001 and May 2004, the RO increased the veteran's PTSD 
disability rating to 50 and 70 percent disabling, 
respectively, effective from August 17, 1999.  As the 70 
percent evaluation is less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In January 2003, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Columbia, South Carolina.  A 
copy of the hearing transcript has been associated with the 
claims file. 

In April 2003, the Board remanded the veteran's claim to the 
RO for additional development.  

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the front page of this 
decision.   See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).


FINDINGS OF FACT

1.  Throughout the pendency of the claim, the veteran's PTSD 
has caused no more occupational and social impairment than 
that which results in deficiencies in most areas.  

2.  The veteran's PTSD has not caused total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 70 percent for service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws and Regulations 

The appellant has disagreed with the original disability 
rating assigned to his service-connected PTSD.  Disability 
ratings are intended to compensate for reductions in earning 
capacity as a result of the specific disorder.  The ratings 
are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2004).  Because this appeal is from the initial rating 
assigned to a disability upon award of service connection, 
the entire body of evidence is for consideration.  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Thus, the Board will 
consider all evidence in determining the appropriate 
evaluation for the appellant's service-connected PTSD.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor. 38 C.F.R. § 
4.3 (2004).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity. 
38 C.F.R. §§ 4.126, 4.130 (2004).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411. Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the words "such as" 
in 38 C.F.R. § 4.130 indicates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment from PTSD under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

II.  Factual Background

In a January 2001 statement, J. H. M., related that the 
veteran was hypervigilant (i.e., he was up all night checking 
doors around the house), that he was nervous and that he had 
withdrawn from people, to include his family.  

VA and private treatment and examination reports, dated from 
July 1999 to August 2003, pertinently reflect that the 
veteran had PTSD as a result of his combat service in 
Vietnam, and that he suffered from weekly nightmares and 
flashbacks, startled response, depression, claustrophobia, 
sleep disturbance, hypervigilance triggered by loud noises, 
and difficulties with concentration and memory, all of which 
affected his ability to work and his social relationships.  
When examined by VA in September 1999, the veteran was noted 
to have been employed at a local telephone company for over 
thirty years.  He related that he worked a lot in order to 
keep his mind occupied and off Vietnam.  Concerning his 
social relationships, he reported that he had been married to 
his second wife for thirty one years, that he had two 
children, and that he had difficulties with his son.  He said 
that he had a good relationship with his wife and that he had 
some friends at work and at church.  The veteran indicated 
that he performed house work to keep his mind off Vietnam. 

Upon mental status examination by VA in September 1999, the 
veteran was alert and oriented.  He described his mood as 
"okay," and rated it as a five on a scale of one to ten.  
His affect was noted to have been blunted.  His speech was of 
a normal rate and rhythm without any evidence of auditory or 
visual hallucination.  He registered three of three objects, 
but recalled only two of three objects even with prompts 
after five minutes.  He spelled the word "world" forwards 
and backwards without error, but it appeared to have been 
difficult for him.  The veteran was unable to perform serial 
sevens, but made serial threes with one error.  He recalled 
significant past personal information, but there was some 
evidence of problems with short-term memory and poor 
concentration.  His ability for abstract reasoning was intact 
as evidenced by his interpretation of a proverb and 
similarities.  His judgment to a hypothetical situation was 
good.  The veteran reported having suicidal ideas, but 
without any plan.  He denied having any homicidal ideation.  
A diagnosis of PTSD was recorded.  A Global Assessment 
Functioning Score (GAF) of 55 was recorded.  Overall, the 
examiner concluded that the veteran had moderate social and 
industrial impairment. 

VA outpatient reports, dated in January and May 2000, reflect 
that the veteran had considerable to severe industrial and 
social impairment.  In January 2000, the examining physician 
related that the veteran might not be able to work much 
longer due to "symptoms."  When seen at the Vet Center in 
December 2000, the examiner related that the veteran had 
recently undergone heart surgery and that he was going to 
retire from the work force.  The examiner believed that after 
the veteran retired, his PTSD symptoms would increase.  The 
examiner determined that a connection between PTSD and heart 
disease would be established.  The veteran was assigned a GAF 
score of 40.  

When seen in the VA outpatient clinic in January 2001, an 
examiner related that the veteran had been suffering from 
sleep deprivation (less than five hours) and intrusive 
thoughts and nightmares which had resulted in physiological 
and autonomic reactivity of increased blood pressure and 
heart rate on a regular basis.  A mental status examination 
revealed that the veteran was oriented in all spheres.  His 
mood was found to have been serious to somber.  His affect 
was mood congruent.  The veteran's memory, concentration, 
and, at times, his judgment and comprehension were found to 
have been affected daily by his PTSD symptoms.  A diagnosis 
of considerable to severe PTSD was entered.  The examiner 
determined that the veteran was not able to work on any 
regular, day-to-day, forty-hour-a-week job because of his 
PTSD and the negative effect on his cardiac functioning.  A 
GAF score of 45 was entered.  When seen in the VA clinic in 
March 2003, a mental status examination was essentially 
"normal."  A GAF score of 48 was entered. 

During a VA examination in February 2001, the veteran 
reported having symptoms of flashbacks, hypervigilance (i.e., 
having to check the house after having nightmares), anxiety, 
irritability, and sleep disturbance.  He noted that he was 
not getting a promotion at work because he was unable to work 
indoors due to his PTSD and his lack of tolerance for loud 
noises.  The veteran related that after he was last examined 
by VA, he had undergone open heart surgery, that he was 
unable to work because his job required him to perform heavy 
lifting and that his physician had recommended that he no 
longer work.  The veteran related that he had also worked at 
a local phone company for over thirty-two years as a service 
technician and that they were unable to find jobs that were 
appropriate for him (i.e., required very light lifting).  The 
veteran's social impairment was similar to that when 
previously examined by VA with the exception that he did not 
socialize as much.  A mental status examination was 
essentially normal with the exception of a somewhat 
constricted affect, "fair" mood, hypervigilance in the form 
of auditory voices, fair memory for remote, recent and 
immediate events, and partial insight.  A diagnosis of PTSD 
was recorded.  A GAF score of 50 was entered.  The examiner 
concluded that the veteran had moderate to more serious 
symptoms of PTSD, such as fleeting suicidal thoughts and an 
increase in social isolation.  Overall, the examiner 
determined that the veteran's PTSD was in the definite to 
considerable range.  The examiner felt that the veteran's 
symptoms had increased since the previous VA evaluation. 

Upon evaluation by VA in June 2003, it was noted that the 
veteran had been employed as a service technician for over 
thirty years at a local telephone company but that he had had 
to stop because of a heart attack.  A mental status 
examination revealed that the veteran had a dysphonic mood 
and constricted affect, which almost appeared flat.  His 
speech was of regular rate and rhythm, and the veteran spoke 
only when he was addressed.  There was some mild evidence of 
psychomotor retardation.  His eye contact was good and he was 
noted to have been cooperative and pleasant.  His thought 
content was devoid of any current auditory or visual 
hallucinations except that he had flashbacks.  He denied 
having any current or suicidal ideation but indicated that 
one year previously he did have suicidal thoughts and that he 
was going to shoot himself but his wife had stopped him.  His 
memory was mildly impaired for immediate information and was 
fairly intact to recent and remote events, which the examiner 
noted was an improvement from the previous examination.  The 
veteran concentrated well enough to spell the word "world" 
backward, and he interpreted a proverb.  A diagnosis of PTSD 
was entered.  A GAF score of 49 was entered.  The examiner 
found the veteran to have had moderate to severe social 
impairment and severe industrial impairment as result of his 
PTSD symptoms.  It was her opinion that the veteran had 
experienced an increase in his symptomatology and that he was 
having more difficulty coping with his symptoms. 

The veteran was examined again by VA in August 2003.  The 
examiner noted that she had examined the veteran in June 
2003, and that she had been specifically requested to look at 
the rating schedule in terms of his level of impairment.  The 
examiner recorded the veteran's past psychiatric and social 
and occupational history, which report is consistent with 
that previously noted in this decision.  The veteran's mental 
status examination was essentially unchanged from when he was 
examined by VA in June 2003.  A diagnosis of PTSD was 
entered.  A GAF score of 49 was entered.  Consistent with the 
June 2003 VA examination, the veteran was found to have had 
moderate to serve social impairment and severe industrial 
impairment.  The VA examiner attempted to reconcile the GAF 
scores of record and indicated that since the veteran had 
stopped working, his scores had declined.  The examiner 
explained that the GAF score of 45 assigned to the veteran by 
VA in January 2001, was based, in part, on the veteran's 
physical functioning.  Regarding the GAF score of 40 provided 
by the examiner at the Vet Center in December 2000, the VA 
examiner indicated that it was based on a prediction of what 
the veteran's presentation would look like after he stopped 
working, rather than basing it on where he was at that 
specific time.  The VA examiner maintained that she had 
assigned a GAF score of 49 to the veteran which was based on 
the fact that he was a loner, was emotionally detached from 
other people, and was adverse to crowds.  In terms of work, 
the VA examiner noted that the veteran had problems relating 
to people because he had a hypervigilant style, that he had 
problems sleeping and concentrating, and that he was 
irritable.  In conclusion, the VA examiner stated that the 
veteran's impairment was in the 70 percent range, because he 
had relationship and social problems and symptoms that 
resulted in difficulties with handling stress and being able 
to function in a work setting.  Overall, the VA examiner 
found the veteran to have symptoms which resulted in serious 
impairment. 

III.  Analysis

The Board concludes that the medical evidence supports the 
award of no more than  a 70 percent rating for the veteran's 
PTSD.

First, the Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM-IV, 
p.32.  GAF scores ranging between 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score if 31-40 is defined as "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school."  
Id.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The record shows a decrease in the veteran's GAF score, from 
55, the highest end of the range indicating only moderate 
disability, to 40, the lowest end of the range indicating 
serious disability.  As noted by the VA examiner in August 
2003 , the veteran's GAF scores decreased after he retired.  
This evidence supports a finding that the veteran's PTSD 
worsened over time.  Nevertheless, it does not suggest that 
it worsened beyond what is contemplated by the 70 percent 
rating.

A disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered, but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.  Thus, 
the Board notes that the VA medical reports reflect that PTSD 
symptoms are of such severity as to affect the veteran's 
everyday life and his ability to function to a degree that 
more nearly approximates the criteria for the assignment of a 
70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Specifically, the medical evidence concludes 
that symptoms such as problems with irritability, 
hypervigilance, memory and concentration, sleep disturbance, 
and claustrophobia which directly affect the veteran's 
interpersonal and social interactions on a daily basis.

In considering whether the veteran's PTSD meets the schedular 
criteria for a 100 percent rating under Diagnostic Code 9411, 
however, the Board notes that the VA examiner in June and 
August 2003 determined that the veteran had moderate to 
severe social impairment and severe industrial impairment 
that was commensurate with a 70 percent rating.  Notably, 
there is no objective evidence showing that the veteran's 
social and industrial impairment is manifested by such 
symptoms as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  In fact, the evidence shows the veteran to be well 
groomed, fully oriented, with intact cognitive functioning, 
and with only mild impairment for immediate information.  
Although the veteran avoids crowds, he has not demonstrated 
any grossly inappropriate behavior, or shown that he is 
unable to perform activities of daily living or that he 
presents any persistent danger to himself or others.  Indeed, 
the veteran denied having any suicidal ideation throughout 
the duration of the appeal with the exception of one occasion 
where his wife intervened.

In short, the veteran does not demonstrate the kind of 
symptoms typical of a 100 percent rating assignment under the 
Rating Schedule.  The veteran's PTSD is therefore not shown 
to be of such severity as to affect his life and his ability 
to function to a degree that more nearly approximates the 
criteria for the assignment of a 100 percent rating.  See 38 
C.F.R. § 4.7, Mauerhan, supra.

In reaching this decision the Board has considered the 
applicability of the benefit of the doubt doctrine and 
concludes that the severity of the veteran's PTSD is best 
approximated by the criteria for a 70 percent rating-
occupational and social impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  The preponderance of the evidence is against 
the claim for a higher initial rating.  38 U.S.C.A. § 5107.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The Board notes that although 
the service-connected PTSD has caused the veteran significant 
industrial impairment, the record shows that he retired from 
employment as a service technician because of cardiac arrest 
and not because of his service-connected PTSD.  In addition, 
the veteran has not required hospitalization for his PTSD.  
As noted above, the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the industrial impairment 
from the disability would exceed that contemplated by the 
assigned evaluation.  Therefore, the Board concludes that 
referral of the case for extra-schedular consideration is not 
warranted. 

IV.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
VAOPGCPREC 7-2003.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters dated in April 2003 and 
March 2004.  The letters apprised the veteran of the 
provisions under the VCAA and the implementing regulations, 
of the evidence needed to substantiate the claim on appeal, 
and the obligations of VA and the veteran with respect to 
producing that evidence.  Specifically, the letters advised 
the veteran that VA must make reasonable efforts to assist 
him in getting evidence, including such things as private and 
VA medical records and records from any agent, person or 
company, which might help in deciding his claim.  As to who 
would obtain what evidence, the letters advised the veteran 
that the RO would obtain any additional information or 
evidence he identified as pertinent to his claim, unless he 
opted to obtain them himself.  VA Forms 21-4142 were provided 
for his signature and return in order to authorize VA to 
obtain any identified private medical records.  The letters 
also provided the veteran with telephone numbers at which the 
RO could be reached.  He was instructed to inform VA if his 
address or phone number changed.  The letter informed the 
veteran that, ideally, any response or evidence he desired 
considered should be submitted within 30 days of the date of 
the letter.  The effect of the letters was to tell the 
veteran to submit any pertinent evidence in his possession 
and to inform him that VA would assist in obtaining any 
records not in his possession that he thought would be 
helpful in deciding his claim.  38 C.F.R. § 3.159(b)(1).  In 
fact, he was told to send VA any evidence as soon as 
possible.  In a May 2004 supplemental statement of the case, 
the RO again informed the veteran of the evidence that was 
necessary to substantiate his claim.  Thus, the RO has 
satisfied the requirement to notify the claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, would be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, in April 2003, the Board remanded the veteran's claim 
to the RO for additional development to include, but not 
limited to, providing him with an opportunity to be re-
examined by VA in order to determine the severity of his 
PTSD.  The VA examinations were conducted in June and August 
2003.  Taken together, the Board is persuaded that there is 
no reasonable possibility that further development would 
unearth any additional evidence helpful to the veteran.  


ORDER

Entitlement to an initial disability evaluation in excess of 
70 percent for PTSD from August 17, 1999, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



